


 HR 5813 ENR: To amend Public Law 110–196 to provide for

U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		One Hundred Tenth Congress of the United States of
		  America
		At the Second SessionBegun and held
		at the City of Washington on Thursday, the third day of January, two thousand
		and eight
		H. R. 5813
		
		AN ACT
		To amend Public Law 110–196 to provide for
		  a temporary extension of programs authorized by the Farm Security and Rural
		  Investment Act of 2002 beyond April 18, 2008.
	
	
		1.Additional temporary
			 extension of agricultural programs and suspension of permanent price support
			 authoritiesEffective as of
			 April 18, 2008, section 1 of Public Law 110–196 (122 Stat. 653) is
			 amended—
			(1)in subsection (a),
			 by striking the Secretary of Agriculture shall carry out the
			 authorities, until April 18, 2008 and inserting the authorities
			 shall be carried out, until April 25, 2008; and
			(2)in subsection (d), by striking April
			 18, 2008 and inserting April 25, 2008.
			
	
		
			Speaker of the House of Representatives.
		
		
			Vice President of the United States and President of the
			 Senate.
		
	
